Citation Nr: 0400675	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
hepatitis C.  

In September 2001, the Board remanded the case for additional 
development.  An August 9, 2002 Board decision denied 
entitlement to service connection for hepatitis C, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a May 2003 joint motion to 
remand, the Court vacated the August 9, 2002 Board decision 
and remanded the appeal to the Board for readjudication 
taking into consideration matters raised in the joint motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, District of Columbia.  


REMAND

The RO should schedule a VA hepatology examination for the 
veteran because it is necessary to determine the probability 
that current hepatitis C resulted from an event in the line 
of duty rather than from willful misconduct.  See 38 C.F.R. 
§ 3.301 (2003).  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
hepatology examination and medical 
opinion.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The VA hepatology examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current hepatitis C, if 
any, and the data for classification; 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that current hepatitis C resulted from 
getting tattoos on the right forearm and 
left wrist in Vietnam in 1969, possible 
exposure to infected blood while 
retrieving dead bodies in Vietnam, 
multiple episodes of unprotected sex 
during service, or any other event in 
service from December 1968 to August 
1970; and iii) whether the probability is 
greater than, equal to, or less than 50 
percent that current hepatitis C resulted 
from illegal intravenous heroine use in 
Vietnam, which the veteran claims 
involved sterile needles only; intranasal 
cocaine use after service; multiple 
episodes of unprotected sex after service 
from September 1970 to 1979; or any other 
post-service event.  Any opinions 
expressed by the VA hepatology examiner 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for hepatitis C based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).   




